Exhibit 10.2

Execution Version APPLIED THERAPEUTICS INC. August 29, 2019 Mark Vignola, PhD
140 Riverside Drive, Apartment 8D New York, NY 10024 Dear Mark: We are pleased
to offer you full time employment with Applied Therapeutics Inc. (the “Company”)
under the terms set forth in this letter agreement (the “Agreement”), effective
upon the effectiveness of the registration statement for the Company’s initial
public offering (the “Effective Date”). This Agreement replaces and supersedes
the offer letter between you and the Company that was executed in April 2019
(the “Offer Letter”) in its entirety. As discussed, the terms of this Agreement
govern your employment, which shall commence no later than April 27, 2019 (such
actual date of your commencement of employment shall be referred to herein as
the “Start Date”). 1. Employment by the Company. (a) Position. You will serve as
the Company’s Chief Financial Officer (“CFO”). During the term of your
employment with the Company, you will devote your best efforts and substantially
all of your business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies. (b) Duties
and Location. Your primary duties will be to direct financial operations and
reporting, investor relations, regulatory activities, and other customary
support that a CFO provides. You will have the duties, responsibilities and
authorities as are customary for the position of CFO and as may be reasonably
directed by the Chief Executive Officer (“CEO”), to whom you will report. Your
primary work location will be the Company’s office in New York, New York.
Notwithstanding the foregoing, the Company reserves the right to reasonably
require you to perform your duties at places other than your primary office
location from time to time, and to require reasonable business travel. The
Company may modify your job title and duties as it deems necessary and
appropriate in light of the Company’s needs and interests from time to time. 2.
Base Salary and Employee Benefits. (a) Salary. You will receive for services to
be rendered hereunder a starting base salary paid at the rate of $400,000 per
year, less standard payroll deductions and tax withholdings. Your base salary
will be paid on the Company’s ordinary payroll cycle. As an exempt salaried
employee, you will be required to work the Company’s normal business hours, and
such additional time as appropriate for your work assignments and position, and
you will not be entitled to overtime compensation. The base salary will be
reviewed annually and may be increased but not decreased, unless in connection
with an across-the-board reduction in salary of other similarly situated Company
executives. (b) Benefits. As a regular full-time employee, you will be eligible
to participate in the Company’s standard employee benefits offered to executive
level employees, as in effect from time to time and subject to plan terms and
generally applicable Company policies. Details about these benefits plans will
be provided, upon request.

[g181492kii001.jpg]

 



Mark Vignola, PhD August 29 2019 Page 2 3. Annual Bonus. You will be eligible to
earn an annual performance and retention bonus of up to forty percent (40%) of
your base salary rate (the “Annual Bonus”). The Annual Bonus will be based upon
the Company’s Board of Directors’ (the “Board”) assessment of your performance
and the Company’s attainment of written targeted goals as set by the Board in
its sole discretion. Bonus payments, if any, will be subject to applicable
payroll deductions and withholdings. Following the close of each calendar year,
the Board will determine whether you have earned an Annual Bonus, and the amount
of any such bonus, based on the achievement of such goals. The amount of your
Annual Bonus for 2019 is guaranteed at 40% of your base salary rate. You must be
an employee on the Annual Bonus payment date to be eligible to receive an Annual
Bonus. No partial or prorated bonuses will be provided. The Annual Bonus, if
earned, will be paid no later than March 15 of the calendar year after the
applicable bonus year. Your bonus eligibility is subject to change in the
discretion of the Board (or any authorized committee thereof). 4. Expenses. The
Company will reimburse you for reasonable travel, entertainment or other
expenses incurred by you in furtherance or in connection with the performance of
your duties hereunder, in accordance with the Company’s expense reimbursement
policy as in effect from time to time. 5. Equity Compensation.Subject to
approval by the Board at its next regularly scheduled meeting following the
Start Date, the Company will grant you a incentive stock option to purchase two
thousand nine hundred twelve (2,912) shares of the Company’s Common Stock with
an exercise price equal to the fair market value as determined by the Board on
the applicable date of the grant (the “Option”). The Option will be subject to
the terms of the Company’s 2016 Equity Incentive Plan (the “Plan”), and your
Stock Option Agreement. The Option will vest subject to your continued
employment over a three (3)-year period, whereby thirty-three percent (33%) of
your Option shares will vest on the one (1)-year anniversary of your Start Date,
with the remaining shares subject to the Option vesting in twenty-four (24)
equal monthly installments thereafter, in each case subject to your continued
employment through the applicable vesting dates. 6. Compliance with
Confidentiality Information Agreement and Company Policies. In connection with
your employment with the Company, you will receive and have access to Company
confidential information and trade secrets. Accordingly, attached hereto as
Exhibit A is the Company’s Employee Confidential Information, Inventions,
Non-Solicitation and Non-Competition Agreement (the “Confidentiality
Agreement”), which contains restrictive covenants and prohibits unauthorized use
or disclosure of the Company’s confidential information and trade secrets, among
other obligations. Please review the Confidentiality Agreement and only sign it
after careful consideration. In addition, you are required to abide by the
Company’s policies and procedures, as modified from time to time within the
Company’s discretion. In the event the terms of this Agreement differ from or
are in conflict with the Company’s general employment policies or practices,
this Agreement shall control. Notwithstanding anything to the contrary in this
Agreement or in the Confidentiality Agreement, Confidential Information shall
not include your business contacts prior to your employment with the Company,
whether in paper or electronic form (your “Rolodex”); provided, however that the
contents of the Rolodex does not contain proprietary information developed
during your employment with the Company or otherwise belonging to the Company.
Additionally, nothing herein is intended to limit the scope of your
non-solicitation obligations as set forth in the Confidentiality Agreement. 7.
Protection of Third-Party Information. In your work for the Company, you will be
expected not to make any unauthorized use or disclosure of any confidential or
proprietary information, including trade secrets, of any former employer or
other third party to whom you have contractual obligations to protect such
information. Rather, you will be expected to use only that information which is
generally known and used by persons with

[g181492kii002.gif]

 



Mark Vignola, PhD August 29 2019 Page 3 training and experience comparable to
your own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company. You
represent that you are able to perform your job duties within these guidelines,
and you are not in unauthorized possession of any unpublished documents,
materials, electronically-recorded information, or other property belonging to
any former employer or other third party to whom you have a contractual
obligation to protect such property. In addition, you represent and warrant that
your employment by the Company will not conflict with any prior employment or
consulting agreement or other agreement with any third party, that you will
perform your duties to the Company without violating any such agreement(s), and
that you have disclosed to the Company in writing any contract you have signed
that may restrict your activities on behalf of the Company. 8. At-Will
Employment Relationship. Your employment relationship with the Company is
at-will. Accordingly, you may terminate your employment with the Company at any
time and for any reason whatsoever simply by notifying the Company; and the
Company may terminate your employment at any time, with or without Cause or
advance notice. If your employment ends for any reason, the Company will provide
you with (i) your unpaid Base Salary through the date of termination; (ii) all
of your accrued, but unused paid time off time if required by law or Company
policy; and (iii) any unpaid expense reimbursements accrued by you as of the
date of termination (the “Accrued Obligations”). 9. Severance Benefits. (a)
Termination without Cause or Resignation for Good Reason Not in Connection with
a Change in Control. If the Company terminates your employment without Cause
(other than as a result of your death or disability) or you resign for Good
Reason (either a termination referred to as a “Qualifying Termination”), and
provided such Qualifying Termination constitutes a Separation from Service (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then subject to
Sections 11 (“Conditions to Receipt of Severance Benefits”) and 12 (“Return of
Company Property”) below and your continued compliance with the terms of this
Agreement (including without limitation the Confidentiality Agreement), in
addition to your Accrued Obligations, the Company will provide you with the
following severance benefits (the “Severance Benefits”): i. Cash Severance. The
Company will pay you, as cash severance, nine (9) months of your base salary in
effect as of your Separation from Service date (such nine (9) month period the
“Salary Continuation Period”), less standard payroll deductions and tax
withholdings (the “Severance”). The Severance will be paid in installments in
the form of continuation of your base salary payments, paid on the Company’s
ordinary payroll dates, commencing on the Company’s first regular payroll date
that is more than sixty (60) days following your Separation from Service date,
and shall be for any accrued base salary for the sixty (60)-day period plus the
period from the sixtieth (60th) day until the regular payroll date, if
applicable, and all salary continuation payments thereafter, if any, shall be
made on the Company’s regular payroll dates. ii. Bonus Severance Payment.The
Company will pay you a lump sum cash amount equivalent to your target Annual
Bonus for the year in which the Separation from Service Date occurs, prorated
based on the Salary Continuation Period (the “Bonus Severance Payment”).
However, if the Qualifying Termination occurs between January 1 and the payment
date of the Annual Bonus that you would have otherwise earned for performance in
the calendar year preceding the Qualifying Termination, then and only then will
you be paid the full Annual Bonus that you otherwise would have earned for
performance in such preceding calendar year. Your Base Salary as in effect on
the Separation from Service Date, ignoring any decrease that forms the

[g181492kii003.gif]

 



Mark Vignola, PhD August 29 2019 Page 4 basis of your resignation for Good
Reason, if applicable, shall be used for calculating the Bonus Severance
Payment. The Bonus Severance Payment will be paid within sixty (60) days of the
effective date of the Release (namely, the date it can no longer be revoked) but
in no event later than March 15th of the year following the year in which the
Separation from Service Date occurs. iii. COBRA Severance. As an additional
Severance Benefit, the Company will continue to pay the cost of your (and, if
applicable, your covered dependents’) health care coverage in effect at the time
of your Separation from Service for a maximum of nine (9) months, either under
the Company’s regular health plan (if permitted), or by paying your COBRA
premiums (the “COBRA Severance”). The Company's obligation to pay the COBRA
Severance on your behalf will cease if you obtain health care coverage from
another source (e.g., a new employer or spouse’s benefit plan), unless otherwise
prohibited by applicable law. You must notify the Company within two (2) weeks
if you obtain coverage from a new source. This payment of COBRA Severance by the
Company would not expand or extend the maximum period of COBRA coverage to which
you would otherwise be entitled under applicable law. Notwithstanding the above,
if the Company determines in its sole discretion that it cannot provide the
foregoing COBRA Severance without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue your group health coverage in effect on the date of your termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made on the last day of each month regardless
of whether you elect COBRA continuation coverage and shall end on the earlier of
(x) the date upon which you obtain other coverage or (y) the last day of the
ninth (9th) calendar month following your Separation from Service date. (b)
Termination without Cause or Resignation for Good Reason in Connection with
Change in Control Termination. In the event of a Qualifying Termination that
occurs three (3) months prior to, upon, or within twelve (12) months following
the effective closing of a Change in Control, provided such Qualifying
Termination constitutes a Separation from Service, then subject to Sections 11
(“Conditions to Receipt of Severance Benefits”) and 12 (“Return of Company
Property”) below and your continued compliance with the terms of this Agreement
(including without limitation the Confidentiality Agreement), then in addition
to your Accrued Obligations and the Severance Benefits provided in Section 9(a)
hereof, the Company shall accelerate the vesting of any then-unvested shares
subject to any outstanding option to purchase shares of the Company’s Common
Stock such that one hundred percent (100%) of such shares shall be deemed
immediately vested and exercisable as of your Separation from Service date
(together with the Severance Benefits, the “CIC Severance Benefits”). 10.
Resignation Without Good Reason; Termination for Cause; Death or Disability. If,
at any time, you resign your employment without Good Reason, or the Company
terminates your employment for Cause, or if either party terminates your
employment as a result of your death or disability, you will receive only (a)
your Accrued Obligations, and (b) a prorated Annual Bonus based upon your
performance at the Company in the calendar year in which your termination due to
death or disability occurs. Under these circumstances, you will not be entitled
to any other form of compensation from the Company, including any Severance
Benefits or CIC Severance Benefits, other than your rights to the vested portion
of your Option and any other rights to which you are entitled under the
Company’s benefit programs. 11. Conditions to Receipt of Severance
Benefits.Prior to and as a condition to your receipt of the Severance Benefits
or CIC Severance Benefits described above, you shall execute and deliver to the
Company an

[g181492kii004.gif]

 



Mark Vignola, PhD August 29 2019 Page 5 effective release of claims in favor of
and in a form acceptable to the Company (the “Release”) within the timeframe set
forth therein, but not later than forty-five (45) days following your Separation
from Service date, and allow the Release to become effective according to its
terms (by not invoking any legal right to revoke it) within any applicable time
period set forth therein (such latest permitted effective date, the “Release
Deadline”). 12. Return of Company Property.Upon the termination of your
employment for any reason, as a precondition to your receipt of the Severance
Benefits or CIC Severance Benefits (if applicable), within five (5) days after
your Separation from Service Date (or earlier if requested by the Company), you
will return to the Company all Company documents (and all copies thereof) and
other Company property within your possession, custody or control, including,
but not limited to, Company files, notes, financial and operational information,
customer lists and contact information, product and services information,
research and development information, drawings, records, plans, forecasts,
reports, payroll information, spreadsheets, studies, analyses, compilations of
data, proposals, agreements, sales and marketing information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, tablets, handheld devices, and
servers), credit cards, entry cards, identification badges and keys, and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company, and all reproductions thereof in whole or in part
and in any medium. You further agree that you will make a diligent search to
locate any such documents, property and information and return them to the
Company within the timeframe provided above. In addition, if you have used any
personally-owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within five (5) days after your Separation from
Service date you must provide the Company with a computer-useable copy of such
information and permanently delete and expunge such confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part). If requested, you shall deliver to the Company a signed statement
certifying compliance with this Section prior to the receipt of the Severance
Benefits or CIC Severance Benefits. Notwithstanding anything to the contrary
herein or in the Confidentiality Agreement, you shall be entitled to keep copies
of your Rolodex (subject to the clarification in the last two sentences of
Section 6 herein), and documents relating to your compensation and the terms of
your employment with the Company. 13. Outside Activities. Throughout your
employment with the Company, you may be eligible to engage in civic,
educational, not-for-profit or similar types of activities and/or managing your
and your family’s personal investments and affairs, so long as such activities
do not interfere with the performance of your duties hereunder and are in
accordance with the Company’s Code of Business Conduct and Ethics. During your
employment by the Company, except on behalf of the Company, you will not
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint venturer, associate, representative or
consultant of any other person, corporation, firm, partnership or other entity
whatsoever known by you to compete with the Company (or is planning or preparing
to compete with the Company), anywhere in the world, in any line of business
engaged in (or demonstrably planned to be engaged in) by the Company; provided,
however, that you may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange. 14. Definitions. For
purposes of this Agreement, the following terms shall have the following
meanings: For purposes of this Agreement, “Cause” for termination will mean
your: (a) conviction (including a guilty plea or plea of nolo contendere) of any
felony or any other crime involving fraud, dishonesty or moral turpitude; (b)

[g181492kii005.gif]

 



Mark Vignola, PhD August 29 2019 Page 6 your commission or attempted commission
of or participation in a fraud or act of material dishonesty or
misrepresentation against the Company; (c) material breach of your duties to the
Company; (d) intentional damage to any property of the Company; (e) willful
misconduct, or other willful violation of Company policy that causes material
harm to the Company; (f) your material violation of any written and fully
executed contract or agreement between you and the Company, including without
limitation, material breach of your Confidentiality Agreement, or of any
statutory duty you owe to the Company. No Cause shall exist unless the Company
has provided you with written notice of termination describing the particular
circumstances giving rise to Cause (which notice shall be delivered within
thirty (30) days of the initial occurrence or discovery by the Company of the
alleged Cause conduct), and has provided you the opportunity to cure, to the
extent reasonably susceptible to cure, such circumstances within thirty (30)
days after receiving such notice. If you so effect a cure, the notice of Cause
shall be deemed rescinded and of no force or effect. For purposes of this
Agreement, you shall have “Good Reason” for resigning from employment with the
Company if any of the following actions are taken by the Company without your
prior written consent: (a) a material reduction in your base salary, which the
parties agree is a reduction of at least ten percent (10%) of your base salary
(unless pursuant to a salary reduction program applicable generally to the
Company’s similarly situated employees); (b) a material reduction in your duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless your new duties are materially
reduced from the prior duties; (c) relocation of your principal place of
employment to a place that increases your one-way commute by more than fifty
(50) miles as compared to your then-current principal place of employment
immediately prior to such relocation; or (d) a material breach of this
Agreement. In order to resign for Good Reason, you must provide written notice
to the Company’s CEO within thirty (30) days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for your resignation,
allow the Company at least thirty (30) days from receipt of such written notice
to cure such event, and if such event is not reasonably cured within such
period, you must resign from all positions you then hold with the Company not
later than thirty (30) days after the expiration of the cure period. For
purposes of this Agreement, “Change in Control” will have the meaning ascribed
to such term in the Company’s 2019 Equity Incentive Plan. 15. Compliance with
Section 409A. It is intended that the Severance Benefits and CIC Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) (Section 409A, together with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits and CIC Severance Benefits constitute
“deferred compensation” under Section 409A and you are, on the date of your
Separation from Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code
(a “Specified Employee”), then, solely to the extent necessary to avoid the
incurrence of adverse personal tax consequences under Section 409A, the timing
of the Severance Benefits and CIC Severance Benefits shall be delayed until the
earliest of: (i) the date that is six (6) months and one (1) day after your
Separation from Service date, (ii) the date of your death, or (iii) such earlier
date as permitted under

[g181492kii006.gif]

 



Mark Vignola, PhD August 29 2019 Page 7 Section 409A without the imposition of
adverse taxation. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments or benefits
deferred pursuant to this Section shall be paid in a lump sum or provided in
full by the Company (or the successor entity thereto, as applicable), and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred. If the Severance Benefits and CIC
Severance Benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which you have a Separation from
Service, the Release will not be deemed effective any earlier than the Release
Deadline. The Severance Benefits and CIC Severance Benefits are intended to
qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.
Notwithstanding anything to the contrary herein, to the extent required to
comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A. With respect to reimbursements or in-kind benefits provided to
you hereunder (or otherwise) that are not exempt from Section 409A, the
following rules shall apply: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any one of your taxable
years shall not affect the expenses eligible for reimbursement, or in-kind
benefit to be provided in any other taxable year, (ii) in the case of any
reimbursements of eligible expenses, reimbursement shall be made on or before
the last day of your taxable year following the taxable year in which the
expense was incurred, (iii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit. 16. Section 280G;
Parachute Payments. (a) If any payment or benefit you will or may receive from
the Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”). (b)
Notwithstanding any provision of subsection (a) above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority,

[g181492kii007.gif]

 



Mark Vignola, PhD August 29 2019 Page 8 Payments that are contingent on future
events (e.g., being terminated without Cause), shall be reduced (or eliminated)
before Payments that are not contingent on future events; and (C) as a third
priority, Payments that are "deferred compensation" within the meaning of
Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A. (c) Unless you and the
Company agree on an alternative accounting firm or law firm, the accounting firm
engaged by the Company for general tax compliance purposes as of the day prior
to the effective date of the Change in Control transaction shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the change in control transaction, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required by this
Section 16 (“Section 280G; Parachute Payments”). The Company shall bear all
expenses with respect to the determinations by such accounting or law firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to you and the Company within fifteen (15) calendar days after
the date on which your right to a 280G Payment becomes reasonably likely to
occur (if requested at that time by you or the Company) or such other time as
requested by you or the Company. (d) If you receive a Payment for which the
Reduced Amount was determined pursuant to clause (x) of Section 16(a) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, you agree to promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 16(a)) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 16(a), you shall have no obligation to return
any portion of the Payment pursuant to the preceding sentence. 17. Dispute
Resolution.To ensure the rapid and economical resolution of disputes that may
arise in connection with your employment with the Company, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment, shall be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. § 1-16, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS or its successor, under JAMS’ then applicable rules and
procedures for employment disputes before a single arbitrator (available upon
request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. Prior to any arbitration, you and the Company agree first to engage
in prompt and serious good faith discussions to resolve the dispute. In
addition, all claims, disputes, or causes of action under this section, whether
by you or the Company, must be brought in an individual capacity, and shall not
be brought as a plaintiff (or claimant) or class member in any purported class
or representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This paragraph shall not
apply to any action or claim that cannot be subject to mandatory arbitration as
a matter of law, including, without limitation, sexual harassment claims, to the
extent such claims are not permitted by applicable law to be submitted to
mandatory arbitration (collectively, the “Excluded Claims”). In

[g181492kii008.gif]

 



Mark Vignola, PhD August 29 2019 Page 9 the event you intend to bring multiple
claims, including one of the Excluded Claims listed above, the Excluded Claims
may be publicly filed with a court, while any other claims will remain subject
to mandatory arbitration. You will have the right to be represented by legal
counsel at any arbitration proceeding. Questions of whether a claim is subject
to arbitration under this agreement shall be decided by the arbitrator.
Likewise, procedural questions which grow out of the dispute and bear on the
final disposition are also matters for the arbitrator. The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law. You and the Company
shall equally share all JAMS’ arbitration fees. Each party is responsible for
its own attorneys’ fees, except as expressly set forth in your Confidentiality
Agreement. Nothing in this Agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction. 18. Indemnification. You will be entitled
to indemnification to the maximum extent permitted by applicable law and the
Company’s Bylaws with terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement. At all times during your employment, the Company
shall maintain in effect a directors and officers liability insurance policy
with you as a covered officer. 19. Miscellaneous. This offer is contingent upon
a background check clearance, reference checks clearance, and satisfactory proof
of your identity and right to work in the United States. This Agreement,
together with your Confidentiality Agreement, forms the complete and exclusive
statement of your employment agreement with the Company. It supersedes any other
agreements or promises made to you by anyone, whether oral or written, including
the Offer Letter. Changes in your employment terms, other than those changes
expressly reserved to the Company’s or Board’s discretion in this Agreement,
require a written modification approved by you and the Company and signed by you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law. This Agreement
shall be construed and enforced in accordance with the laws of the State of New
York without regard to conflicts of law principles. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement, or rights hereunder, shall be in writing and
shall not be deemed to be a waiver of any successive breach or rights hereunder.
This Agreement may be executed and delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes. Please sign and date this
Agreement and the enclosed Confidentiality Agreement and return them to me on or
before September 3, 2019 if you wish to accept employment at the Company under
the terms described above. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement. The offer of employment
herein will expire

[g181492kii009.gif]

 



Mark Vignola, PhD August 29 2019 Page 10 if I do not receive this signed letter
by that date. I would be happy to discuss any questions that you may have about
these terms. We are delighted to be making this offer and the Company looks
forward to your favorable reply and to a productive and enjoyable work
relationship. Sincerely, Shoshana Shendelman Chief Executive Officer Reviewed,
Understood, and Accepted: September 3, 2019 Mark Vignola, PhD Date Exhibit A:
Agreement Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition

[g181492kii010.gif]

 



Execution Version EXHIBIT A CONFIDENTIALITY AGREEMENT A-1

[g181492kii011.gif]

 